TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 31, 2018



                                      NO. 03-16-00727-CR


                                 The State of Texas, Appellant

                                                 v.

                                John Phillip Couch, II, Appellee


            APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND TOTH
               REVERSED AND REMANDED—OPINION BY JUSTICE TOTH



This is an appeal from the order signed by the district court. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the district court’s order.

Therefore, the Court reverses the district court’s order and remands the case for further

proceedings. The appellee shall pay all costs relating to this appeal, both in this Court and in the

court below.